Case: 21-10984     Document: 00516546006         Page: 1     Date Filed: 11/15/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-10984
                                Summary Calendar
                                                                            FILED
                                                                    November 15, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Javier Mendoza-Flores,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CR-8-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          After pleading guilty to prohibited possession of a firearm and
   possession of methamphetamine with intent to distribute, Javier Mendoza-
   Flores was sentenced within the Guidelines range to concurrent prison terms




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10984      Document: 00516546006            Page: 2    Date Filed: 11/15/2022




                                      No. 21-10984


   of 170 months and 120 months with three years of supervised release. On
   appeal, he argues that his guilty plea was involuntary.
          Our review is for plain error. See United States v. Vonn, 535 U.S. 55,
   58–59 (2002); United States v. Sanders, 843 F.3d 1050, 1053–54 (5th Cir.
   2016). To prevail under the plain-error standard, Mendoza-Flores must show
   (1) an error that, (2) is clear or obvious, and that (3) affected his substantial
   rights. Puckett v. United States, 556 U.S. 129, 135 (2009). We should correct
   a plain error if it “seriously affects the fairness, integrity or public reputation
   of judicial proceedings.” Id. (cleaned up).
          Mendoza-Flores concedes that the requirements of Federal Rule of
   Criminal Procedure 11 were observed at his rearraignment, where he affirmed
   under oath that (1) no one was forcing him to plead guilty, (2) he had received
   no promises or assurances beyond those in his plea agreement, and (3) he
   wanted to plead guilty. Such statements “carry a strong presumption of
   verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977). Mendoza-Flores has
   failed to overcome that presumption.
          Accordingly, we AFFIRM.




                                           2